Citation Nr: 0333498	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  00-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for back strain.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for depression.

3.  Entitlement to an increased rating for history of right 
shoulder with degenerative joint disease of the 
acromioclavicular joint, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased (compensable) rating for 
viral Hepatitis A.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and February 1998 rating 
determinations of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO).  The February 1998 rating 
decision increased the veteran's disability rating for his 
right shoulder disability from noncompensable to 10 percent 
effective from October 22, 1997.

The veteran presented testimony during a hearing at the RO in 
January 1999.


REMAND

In October 2003, the veteran requested a travel board 
hearing.  

Additionally, a VCAA letter is necessary.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should send the veteran a 
VCAA letter concerning the claims on 
appeal.

2.  A travel board hearing should be 
scheduled.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


